DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021 was filed after the mailing date of the final Office action on 28 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 6-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, 6-10, 12, 14, and 15, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed an array that comprises: 
a support (104) having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
 fiducial features (304) on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34), wherein the fiducial features are disposed on the support in a non-rectilinear 
However, the prior art failed to disclose or fairly suggested that the array comprises:
fiducial features disposed on the support in a non-rectilinear layout, 
wherein the non-rectilinear layout comprises a non-repeating layout across the support.

With respect to claim 13, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed an array that comprises: 
a support (104) having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
 fiducial features (304) on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34), wherein the fiducial features are disposed on the support in a non-rectilinear layout.
However, the prior art failed to disclose or fairly suggested that the array comprises:
fiducial features comprise a non-closed shape.

With respect to claims 16 and 17, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method that comprises:
disposing biological samples (106) at locations on a support (104), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and
304) on the support, each of the fiducial features comprising a fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34). Appln. S.N. 16/482,630 Amdt. dated September 23, 2021 Reply to Final Office Action of July 28, 2021 Docket No. IP-1541-USPage 5 of 8
However, the prior art failed to disclose or fairly suggested that the method comprises:
disposing fiducial features on the support in a non-rectilinear layout.

With respect to claims 18-20, Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method that comprises: 
accessing image data encoding successive images of biological samples (106) disposed at locations on a support (104), the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding successive images of fiducial features (304) on the support having fluorescent material that responds in the successive cycles of fluorescent imaging (column 13, lines 1-34) (column 18, line 27 - column 20, line 6); 
registering, for the successive images of the biological samples, the locations on the support by a reference to the successive images of the fiducial features on the support (column 20, lines 7-54); and 
processing the registered successive images of the biological samples to transform data derived from the registered successive images of the biological samples to sequence data (time sequence events) (column 17, lines 7-24).
However, the prior art failed to disclose or fairly suggested that the method comprises:
accessing image data encoding successive images of biological samples disposed .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 23 September 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 23 September 2021 with respect to claims 18-20 have been fully considered.  The objections of claims 18-20 have been withdrawn.
Applicant’s amendments filed 23 September 2021 with respect to claims 19 and 20 have been fully considered.  The objections of claims 19 and 20 have been withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 23 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/482,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Betzig et al. (U. S. Patent No. 10,247,672 B2) disclosed a non-linear structured illumination microscopy.
Kawamuki (U. S. Patent No. 9,285,321 B2) disclosed a fluorescence detection device.
Machida et al. (U. S. Patent No. 8,753,898 B2) disclosed a micro-bead analysis method and a micro-bead analyzer.
Sonehara et al. (U. S. Patent No. 8,040,515 B2) disclosed a fluorescence detection apparatus comprising a prism and a method.
Sutko et al. (U. S. Patent No. 7,960,702 B2) disclosed a photon-event distribution sampling apparatus and a method.
Yagi (U. S. Patent No. 5,986,256 A) disclosed a scanning-probe microscope using fluorescent light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884